Exhibit 10.4

 

LEHMAN BROTHERS HOLDINGS INC.

 

AGREEMENT EVIDENCING A GRANT OF A

NON-QUALIFIED STOCK OPTION

 

TO

 

 

 

$

Number of Common Shares

 

Exercise Price

Subject to Options

 

Per Share

 

 

 

 

 

 

 

 

 

Date of Grant

 

Option Exercisability Dates

 

1)              Grant of Options. Pursuant to the Lehman Brothers Holdings Inc.
Employee Incentive Plan (the “Plan”), Lehman Brothers Holdings Inc. (the
“Company”) hereby grants you, as of the Date of Grant specified above, a
nonqualified stock option to purchase the number of common shares (par value
$0.10 per share) of the Company (“Common Stock” or “Shares”) specified above
(which number of Shares may be adjusted pursuant to Paragraph 8 below) at the
price per Share specified above (the “Option Price”).

 

2)              Additional Documents; Definitions. Enclosed you will find a copy
of the Plan which is incorporated in this instrument by reference and made a
part hereof, and a copy of the Plan prospectus.  The Plan and the prospectus
then in effect should be carefully examined before any decision is made to
exercise the option.  All capitalized terms not defined herein shall have the
meaning ascribed to such terms under the Plan.

 

3)              Exercisability. Subject to the provisions of this Agreement and
the applicable provisions of the Plan, you may exercise this option as follows:

 

a)              No part of this option may be exercised after                
(the “Expiration Date”).  In addition, unless otherwise determined by the Board
of Directors (the “Board”) of the Company, no part of this option may be
exercised before the Option Exercisability Dates set forth herein;

 

b)             At any time or times on or after                and thereafter
through the Expiration Date you may exercise this option as to                
Shares;

 

c)              At any time or times on or after                 and thereafter
through the Expiration Date you may exercise this option as to an additional
                  Shares; and

 

--------------------------------------------------------------------------------


 

d)             At any time or times on or after                 and thereafter
through the Expiration Date, you may exercise this option as to an additional
                Shares.

 

4)              This option may not be exercised for a fraction of a Share.

 

5)              Conditions to Exercise.  This option may not be exercised by you
unless all of the following conditions are met:

 

a)              Legal counsel for the Company must be satisfied at the time of
exercise that the issuance of Shares upon exercise will be in compliance with
the Securities Act of 1933, as amended, and applicable U.S. federal, state,
local and foreign laws;

 

b)             You must pay, at the time of exercise or as otherwise permitted
by the Committee, the full exercise price for the Shares being acquired
hereunder, by (i) paying by cash in United States dollars or other currency
acceptable to the Committee (which may be in the form of a certified check),
(ii) subject to the Company’s prior consent, tendering Shares owned by you which
have a Fair Market Value on the day of exercise equal to the full exercise price
for the Shares being acquired, (iii) subject to the Company’s prior consent, by
withholding from those Shares that would otherwise be obtained upon exercise a
number of Shares having a Fair Market Value equal to the option price and/or
required withholding taxes, (iv) subject to the Company’s prior consent, by
delivery of a properly executed exercise notice together with irrevocable
instructions to a securities broker (or, in the case of pledges, lender)
approved by the Company to, (a) sell shares of Common Stock subject to the
option and to deliver promptly to the Company a portion of the proceeds of such
sale transaction on your behalf sufficient to pay the option price, or (b)
pledge shares of Common Stock subject to the option to a margin account
maintained with such broker or lender, as security for a loan, and such broker
or lender, pursuant to irrevocable instructions, delivers to the Company the
loan proceeds, sufficient to pay the option price, or (v) by any combination of
(i), (ii), (iii), or (iv) above.

 

c)              On the date of your termination of service as a director you (or
in the event of your death, your estate or any person who acquires the right to
exercise this option by bequest or inheritance or by reason of your death) may
exercise this option for all                shares at any time until
               .

 

6)              Limitation on Obligations.  Holdings’ obligations with respect
to the options granted hereunder is limited to the delivery of shares of Common
Stock on the date when you properly exercise an option granted hereunder and
satisfy the Conditions to Exercise specified in Paragraph 5.

 

7)              Non-Assignment.  This option may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed by you, except to your
immediate family members and except by will or the laws of descent and
distribution and is exercisable during your lifetime only by you or any
immediate family members to whom options are assigned by you.  If you or anyone
claiming under or through you attempts to violate this Paragraph 7, such
attempted violation

 

--------------------------------------------------------------------------------


 

shall be null and void and without effect, and the Company’s obligation to make
any further payments (stock or cash) hereunder shall terminate.

 

8)              Equitable Adjustment.  In the event of any change in the
outstanding shares of Common Stock by reason of any Common Stock dividend or
split, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other corporate exchange, or any distribution to
stockholders of Common Stock other than regular cash dividends, occurring after
the Date of Grant specified above and prior to the exercise of the option in
full, the number and kind of shares of Common Stock for which this option may
then be exercised and the option price shall be adjusted so as to reflect such
change.

 

9)              Change in Control.  This option is entitled to the right
described in Section 6(d) of the Plan which have been granted by the Committee;
provided, however, that if the Change in Control occurs with the prior approval
of a majority of the independent members of the Incumbent Board, the Limited
Rights shall be effective with respect to only one-half of the options which are
then not exercisable, and if applicable, in substitution of the remaining
one-half of the options which are then not exercisable, an amount of cash or
equity equal to the highest price paid by an acquirer in excess of the option
exercise price shall be deferred for the shorter of two years or the term of any
remaining restrictions but such cash or equity shall remain otherwise subject to
all issuance restrictions during such period.

 

10)        Amendment.  The terms of this Agreement may be amended from time to
time by the Board in its sole discretion in any manner that it deems appropriate
(including, but not limited to, the acceleration provisions).

 

11)        No Right to Continued Service.  Neither the grant nor the exercise of
the option shall confer on you any right to be retained in the service of the
Company or to receive subsequent options or other Awards under the Plan.  The
right of the Company to terminate your service with it at any time or as
otherwise provided by any agreement between the Company and you is specifically
reserved.

 

12)        No Rights of a Stockholder.  Neither you (nor, in the event of your
assignment to a family member or your death, any person acting under Paragraph 7
above) shall have any of the rights of a stockholder with respect to Shares
subject to the option except to the extent that such Shares of Common Stock
shall have been issued to you (or, in the event of your assignment to a family
member or your death, any person acting under Paragraph 6 above) upon the
exercise of the option.

 

13)        Applicable Law.  The validity, construction, interpretation,
administration and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to this Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

14)        Withholding.  The Company shall have the right to deduct from all
amounts payable to you in cash, any taxes required by law to be withheld
therefrom.  It shall be a condition to the obligation of the Company to issue
Shares upon exercise of an option hereunder (a) that you

 

--------------------------------------------------------------------------------


 

(or, in the event of your death, your beneficiary or any person acting on behalf
of your estate) pay to the Company or its designee, upon its demand, in
accordance with the Plan, such amount as may be required for the purpose of
satisfying its obligation or the obligation of any other person to withhold
withholding taxes incurred by reason of the exercise of the option and (b) that
you (or, in the event of your death, your beneficiary or any person acting on
behalf of your estate) provide the Company with any forms, documents or other
information reasonably required by the Company in connection with the grant.  If
the amount requested for the purpose of satisfying the withholding obligation is
not paid, the Company may refuse to furnish Shares upon exercise of the option.

 

--------------------------------------------------------------------------------

 